[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-14484            MARCH 8, 2012
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________         CLERK

            D.C. Docket Nos. 1:10-cv-00754-JTC, 1:05-cr-00479-JTC-AJB-3



CEDRIC LAMAR JACKSON,

llllllllllllllllllllllllllllllllllllllll                            Petitioner-Appellant,

                                               versus

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                           Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (March 8, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Cedric Lamar Jackson, a counseled federal prisoner, appeals the district

court’s denial of his pro se 28 U.S.C. § 2255 motion to vacate his conviction and

sentence for conspiracy to commit several sex trafficking offenses. We granted a

certificate of appealability on the issue of “[w]hether the district court erred by

denying the claim that Jackson’s plea was not knowing and voluntary as counsel

was ineffective for failing to advise him that he would have to register as a sex

offender if he pled guilty.” Upon careful review of the record and the parties’

briefs, we vacate and remand for additional fact-finding.1

       To make a successful claim of ineffective assistance of counsel, a defendant

must show (1) counsel’s performance was deficient, and (2) the deficient

performance prejudiced the defense. Strickland v. Washington, 104 S. Ct. 2052,

2064 (1984). The Strickland standard applies to a claim that a plea was not

knowing and voluntary due to ineffective assistance of counsel. Hill v. Lockhart,

106 S. Ct. 366, 370 (1985). Accordingly, where a defendant enters a plea based

on the advice of counsel, “the voluntariness of the plea depends on whether

counsel’s advice was within the range of competence demanded of attorneys in

criminal cases.” Id. at 369 (quotations omitted). Moreover, a defendant who pled



       1
         We review de novo a claim of ineffective assistance of counsel, which is a mixed question
of law and fact. Payne v. United States, 566 F.3d 1276, 1277 (11th Cir. 2009).

                                                2
guilty satisfies the prejudice standard of Strickland by establishing “a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 370.

      Jackson contends, under the reasoning of Padilla v. Kentucky, 130 S. Ct.

1473 (2010), and Bauder v. Dep’t of Corr., 619 F.3d 1272 (11th Cir. 2010), his

counsel’s erroneous advice that he would not have to register as a sex offender if

he pled guilty to the conspiracy charge constituted constitutionally deficient

performance. However, the district court did not reach the factual determination

of whether Jackson’s counsel misadvised him regarding the sex offender

registration consequences of pleading guilty. Moreover, although Jackson claims

he would not have pled guilty but for counsel’s alleged misadvice, the district

court did not reach the factual determination of whether rejecting the plea bargain

would have been rational under the circumstances. See Padilla, 130 S. Ct. at 1485

(“[A] petitioner must convince the court that a decision to reject the plea bargain

would have been rational under the circumstances.”).

      If Jackson cannot establish both that counsel misadvised him and that a

decision not to plead guilty would have been rational, his claim that his guilty plea

was not knowing and voluntary due to counsel’s ineffectiveness will fail.

Additional fact-finding by the district court is therefore required. See Aron v.

                                          3
United States, 291 F.3d 708, 714–15 (11th Cir. 2002) (noting that, if a § 2255

movant alleges facts that, if true, would entitle him to relief, the district court

should order an evidentiary hearing and rule on the merits of his claim). If

Jackson can meet his burden on these factual issues, the court should then examine

whether Padilla is retroactively applicable here, and, if so, determine how Padilla

and Bauder apply to the facts as established.2

       VACATED and REMANDED.3




       2
          We pass no judgment on whether the district court should believe or disbelieve Jackson’s
assertions that he would not have pled guilty had counsel advised him that he would be required to
register as a sex offender.
       3
           The Government’s motion to supplement the record is DENIED.

                                                4